Citation Nr: 0320067	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  02-00 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE


Entitlement to an initial disability rating in excess of 10 
percent for the service-connected right knee instability.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from June 1980 to June 
1985.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Jackson, Mississippi Regional Office (RO).  The 
veteran testified at a hearing before a Decision Review 
Officer at the RO in October 2002, at which time he withdrew 
his claim for an initial evaluation in excess of 10 percent 
for degenerative changes of the right knee.

In December 2002, the veteran appeared to raise the issue of 
entitlement to service connection for scars of the right 
knee.  In February 2003, the veteran submitted a copy of a 
January 2003 VA outpatient record which showed that he was to 
be scheduled for infrapatellar neurectomy of the right knee, 
which the Board construes as a claim for service connection.  
As these issues have not been adjudicated, they are referred 
to the RO for the appropriate action.


FINDINGS OF FACT

The veteran's service-connected right knee instability is 
productive of no more than mild subluxation or lateral 
instability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
instability of the right knee, residuals of a right knee 
injury, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a. Diagnostic Code 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.

The veteran's claim for service connection for a right knee 
injury was received in January 2001.  There is no issue as to 
provision of a form or instructions for applying for the 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The United States Court 
of Appeals for Veterans Claims (Court) has held that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO obtained VA treatment records dated from January 2001 
to February 2002.  By letter dated in March 2002, the RO 
advised the veteran that it would help him obtain medical 
records, employment records, or record from other Federal 
agencies.  He was advised to identify any records and he was 
provided with release forms for private records.  He was also 
advised that the RO had requested VA Medical Center treatment 
records.  Thus, the veteran was notified that he should 
provide information (who treated him) and the RO would get 
the records.  A March 2002 Report of Contact (VA Form 119) 
also shows that veteran was contacted by telephone and 
advised of the VCAA.  It is indicated that the veteran did 
not report any additional evidence.  The RO obtained 
additional VA outpatient records dated from January to 
December 2002.  In October 2002, the veteran testified that 
he had received all treatment regarding the right knee at the 
VA.  In February 2003, he submitted additional evidence, 
including a January 2003 VA outpatient treatment record.  The 
veteran has not identified any additional medical records 
that have not been obtained which are pertinent to his claim.

VA has satisfied the duty to tell the veteran what 
information and evidence is needed to substantiate the claim 
and what evidence he must provide and what VA will obtain or 
request on his behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  As noted above, the RO has obtained 
the veteran's VA treatment records.  The veteran has not 
identified any additional VA or private treatment records 
with regard to his claim.  There is no reasonable possibility 
further assistance might substantiate the claim.  See 38 
U.S.C.A. § 5103A(2) (West 2002); 38 C.F.R. § 3.159(d) (2002). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded VA examinations in July 
2001 and December 2002.

On appellate review, there are no areas in which further 
development is needed.  The appellant was informed of the 
provisions of the VCAA and of the implementing regulations in 
the November 2001 statement of the case.  The requirements of 
the law and regulations have been substantially met and the 
Board may proceed to consider the merits of the appeal. 


II.  Increased rating 

The veteran seeks a rating in excess of 10 percent for the 
service-connected right knee instability, rated under 
Diagnostic Code 5257.  

Historically, by rating action in May 2001, the RO granted 
service connection for degenerative changes of the right knee 
with history of injury, on the basis of the service medical 
records which showed treatment for right knee pain after 
twisting the right knee and findings of degenerative changes 
in the right knee.  The veteran disagreed with the initial 10 
percent rating assigned under Diagnostic Codes 5010-5260.  By 
rating action in November 2001, the RO granted a separate 
rating for instability of the right knee, assigning a 10 
percent rating for mild instability under Diagnostic Code 
5257.  As noted above, the veteran has withdrawn his appeal 
with regard to the rating assigned for degenerative 
arthritis.  The only issue before the Board pertains to the 
10 percent rating assigned for instability of the right knee 
under Diagnostic Code 5257. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

An evaluation of the level of disability must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities.  38 C.F.R. § 4.10 
(2002).

The Court has held that there is a distinction between a 
claim based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts founds, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Diagnostic Code 5257 evaluates slight knee impairment 
manifested by recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).

After a full review of the record, including the statements 
and testimony of the veteran, the Board concludes that an 
initial rating in excess of 10 percent for instability of the 
right knee is not warranted.  On VA examination in July 2001, 
the veteran reported that the right knee would give way after 
being on his feet at work all day.  On examination, the right 
knee was stable medially and laterally.  There was some very 
mild instability anteriorly, posteriorly and lateral.  
November 2002 VA hospital records show that the veteran 
underwent right anterior cruciate ligament reconstruction 
with hamstring autograft, right knee partial media and 
lateral meniscectomy and loose body excision.  Thereafter, VA 
outpatient records a December 2002 VA examination report show 
that examinations of the right knee revealed that there was 
no instability of the right knee.  The most recent VA 
outpatient record dated in January 2003 shows that veteran 
reported some buckling of the knee on occasion, but physical 
examination good stability of the collateral and cruciate 
ligaments.  The clinical evidence shows the presence of at 
most mild instability of the right knee during the entire 
appeal period.  Clearly there are no clinical findings of 
moderate knee impairment due to recurrent subluxation or 
lateral instability which would warrant a 20 percent rating 
under Diagnostic Code 5257.  

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45, see 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court, however, 
has held that Diagnostic Code 5257, in and of itself, is not 
predicated upon loss of motion, and thus, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The Board concludes that the preponderance of the evidence is 
against an initial disability rating higher than 10 percent 
for the service-connected right knee instability.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation higher than 10 percent for 
service-connected right knee instability, due to right knee 
injury, is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

